                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                       Case No.   4:18-CR-6054-EFS-1, 2, 3
                                                                 CRIMINAL MINUTES
                                      Plaintiff,
        -vs-                                                     DATE:     NOVEMBER 22, 2019
                                                                 LOCATION: RICHLAND
 SAMI ANWAR (1);
 MID COLUMBIA RESEARCH LLC (2); and
 ZAIN RESEARCH LLC (3),                                          JURY TRIAL – DAY FOURTEEN
                          Defendants.

                                          Hon. Edward F. Shea
  Cora Vargas and Sara Gore                             02                               Kim Allen
      Courtroom Deputy                              Law Clerk                         Court Reporter
                   Tyler Tornabene
                                                                     Gary Metro for all Defendants
                   Daniel Fruchter
                Government Counsel                                         Defense Counsel

       [ X ] Open Court                       [ ] Chambers                       [ ] Telecon


9:00 a.m.      Jury deliberations begin

4:17 p.m.      All parties present w/o jury

Defendant, Sami Anwar, present in custody of the US Marshal

Court and counsel discuss reading of the verdict

4:20 p.m.      Jury brought into open court with verdict

Deputy Clerks read Verdicts:

       Defendant Sami Anwar – Guilty on all Counts (Counts 1s – 47s)
       Defendant Mid Columbia Research, LLC – Guilty on all Counts (1s – 47s)
       Defendant Zain Research, LLC – Guilty on Counts 1s and 2s; Not Guilty on Counts 3s – 47s



[ X ] ORDER FORTHCOMING


 CONVENED:         4:17 P.M.   ADJOURNED:          4:36 P.M.    TIME: :19 HR.        CALENDARED        [ X ]
USA -vs- ANWAR, et al.                                                                 November 22, 2019
4:18-CR-6054-EFS-1, 2, 3                                                               Page 2
Jury Trial – Day Fourteen


Jury polled with the following two questions:
        Is this your verdict?
        Is this the verdict of the jury?
All 12 jurors answer Yes to both questions

4:34 p.m.     Jury excused with the thanks of the Court

Court and counsel discuss sentencing

Court: Sentencing set for March 11, 2020 at 10:00 a.m. in Richland as to all Defendants; bench trial to be
scheduled regarding forfeiture
